Attorney Grievance Commission v. Matthew Richard Young, Misc. Docket AG No. 28,
September Term 2014
ATTORNEY MISCONDUCT — DISCIPLINE — DISBARMENT — Respondent,
Matthew Richard Young, violated Maryland Lawyers’ Rules of Professional Conduct
8.1(a) and 8.4(a), (b), (c), and (d). These violations stemmed from Respondent’s
contracting to perform work on the homes of a number of individuals without a valid home
improvement license.
Circuit Court for Baltimore City
Case No. 24-C-14-004461
Argued: September 3, 2015

                                   IN THE COURT OF APPEALS
                                        OF MARYLAND

                                      Misc. Docket AG No. 28

                                       September Term, 2014



                                     ATTORNEY GRIEVANCE
                                   COMMISSION OF MARYLAND

                                                 v.

                                   MATTHEW RICHARD YOUNG




                                     Barbera, C.J.,
                                     Battaglia
                                     Greene
                                     Adkins
                                     McDonald
                                     Watts
                                     Harrell, Jr., Glenn    T.    (Retired,
                                     Specially Assigned),
                                                  JJ.



                                     Opinion by Barbera, C.J.



                                        Filed: October 20, 2015
       Petitioner, the Attorney Grievance Commission of Maryland (“Commission”),

through Bar Counsel, filed in this Court a Petition for Disciplinary or Remedial Action

(“Petition”) on July 17, 2014, against Respondent, Matthew Richard Young.              The

Commission alleged that Respondent violated Maryland Lawyers’ Rules of Professional

Conduct (“MLRPC”) 8.1(a) and (b) (bar admission and disciplinary matters) and 8.4(a),

(b), (c), and (d) (misconduct) by contracting to perform home improvement work without

a valid license and by engaging in dishonest and deceitful conduct during investigations by

the Maryland Home Improvement Commission (“MHIC”) and Bar Counsel. Pursuant to

Maryland Rules 16-752(a) and 16-757(c), this Court designated the Honorable Marcus Z.

Shar (“the hearing judge”) to hear the matter and make findings of fact and conclusions of

law.

       The hearing judge conducted an evidentiary hearing on December 9, 2014, at which

Respondent represented himself and testified on his own behalf. On January 26, 2015, the

hearing judge issued written findings of fact and conclusions of law. Therein, the hearing

judge concluded, based on clear and convincing evidence, that Respondent violated

MLRPC 8.1(a) and 8.4(a), (b), (c), and (d), but did not violate MLRPC 8.1(b). Neither

Petitioner nor Respondent filed exceptions to the hearing judge’s findings of fact and

conclusions of law.

       For the reasons that follow, we agree with the hearing judge that Respondent

violated MLRPC 8.1(a) and 8.4(a), (b), (c), and (d). We conclude, moreover, that the

appropriate sanction for Respondent’s misconduct is disbarment.


                                                1
                                           I.

       The hearing judge made the following findings of fact by clear and convincing

evidence. Respondent was admitted to the Bar of the Court of Appeals of Maryland on

December 18, 2008.      At the time, Respondent was employed by a construction

management firm as a scheduler and construction manager but was laid off shortly

thereafter. In February 2009, Respondent filed Articles of Organization with the State

Department of Assessments and Taxation (“SDAT”) to establish Carefree Construction

Services, LLC (“the LLC”). Respondent testified that the purpose of the LLC was for

construction management and scheduling.         The hearing judge found, however, that

Respondent had performed home improvement work through the LLC.

       The hearing judge found that, from 2009 to 2013, Respondent contracted to perform

home improvement work for thirty-two homeowners in the State of Maryland. For that

work, Respondent received $152,426. Respondent argued that he used most of the money

for expenses and that some of the work did not require a home improvement license

because it was commercial in nature.      The hearing judge found, nevertheless, that

Respondent, who had “vast experience in home improvement,” knowingly worked as an

unlicensed home improvement contractor and earned a substantial amount of money as a

result.1


1
 The hearing judge was aware of Section 8-601 of the Business Regulation Article of the
Maryland Code. That section, which is found in Title 8, “Home Improvement,” subtitle 6,
“Prohibited Acts; Penalties,” provides:
      (a) Except as otherwise provided in this title, a person may not act or offer
      to act as a contractor in the State unless the person has a contractor license.
      (b) Except as otherwise provided in this title, a person may not act or offer
                                                2
       Respondent’s brother, Brian Young, is a contractor licensed by MHIC. Respondent

testified that Brian gave Respondent permission to “use” Brian’s license to perform home

improvement work. Brian testified that he and Respondent had one conversation about

Respondent hypothetically working for him as a subcontractor on other projects; however,

Brian never gave Respondent permission to enter into contracts under, or otherwise use,

his license.   The hearing judge, evidently believing Brian’s testimony, discredited

Respondent’s testimony to the contrary.

       In the summer of 2009, Respondent contracted through the LLC with Jake and

Sunni McCarty to perform plumbing work at their home in Baltimore County, Maryland.

For that work, the McCartys paid Respondent $2,605.66.               The McCartys refused

Respondent’s subsequent demands for additional payment because they were not satisfied

with the quality of his work. On June 5, 2012, Respondent filed suit against the McCartys

in the District Court of Maryland, sitting in Baltimore County, seeking $984.17 in damages

and $275 in attorney’s fees. On June 8, 2012, the following email exchange occurred:

       [Mr. McCarty]:           Got your nice surprise. Please bear in mind that you
                                are not licensed. Penalties are very harsh. . . . I have

     to act as a subcontractor in the State unless the person has a contractor license
     or subcontractor license.
     (c) Except as otherwise provided in this title, a person may not sell or offer
     to sell a home improvement in the State unless the person has a contractor
     license or salesperson license.
     (d) A person who violates this section is guilty of a misdemeanor and, on
     first conviction, is subject to a fine not exceeding $1,000 or imprisonment
     not exceeding 6 months or both and, on a second or subsequent conviction,
     is subject to a fine not exceeding $5,000 or imprisonment not exceeding 2
     years or both.
Md. Code (2011, 2015 Repl. Vol.), § 8-601 of the Business Regulation Article.

                                                  3
                                    called up the MHIC and checked on you not being
                                    licensed. You have until Tuesday to withdraw
                                    everything and write an apology, otherwise I will
                                    file a complaint that you were unlicensed acting as a
                                    contractor and trying to collect unfairly. So consider
                                    this your warning. You’ll have to decide if going for
                                    $1000 bucks after abandoning a job that you
                                    ostensibly, but illegally did, is worth a
                                    misdemeanor. The court will not look favorably on
                                    you as an attorney trying to collect when it was
                                    illegal for you to perform the work in the first place.
                                    ...

       [Respondent]:                Make sure you bring your checkbook, because I will
                                    be filing a lien on your house as soon as I get the
                                    judgement [sic] against you and your wife.

       [Mr. McCarty]:               Are you saying that you are going through? . . . I will
                                    forward your information onto Mike Miller again,
                                    the MHIC investigator and policeman. I spoke with
                                    him last year about your harassment and he
                                    suggested that I just file a complaint and the state
                                    will prosecute you if you did not have a license and
                                    there was proof that you performed work. I decided
                                    not to at the time since . . . it would adversely hurt
                                    you. You’re being irrational. Taking a huge risk
                                    with serious consequences since you violated
                                    BR.8.601 in Maryland.

       [Respondent]:                Are you forgetting, I AM A CONSTRUCTION
                                    ATTORNEY. There is nothing about construction
                                    law that you can learn on the internet that I am not
                                    an expert on. See you and Sunni in court.

After a trial on August 17, 2012, the District Court entered judgment in favor of the

McCartys. That court found, and the hearing judge agreed, that Respondent’s lawsuit was

frivolous and filed in bad faith.

       In November 2009, Respondent contracted through the LLC with Jerry and

Catherine Woods to perform home improvement work. The Woodses paid Respondent

                                                     4
$9,891.65 for that work but, because they were not satisfied with it, they refused

Respondent’s requests for additional payment. The same day he filed suit against the

McCartys, Respondent filed suit against the Woodses in the District Court of Maryland,

sitting in Baltimore County, seeking $4,003.58 in damages and $275 in attorney’s fees.

Respondent dismissed this suit voluntarily after judgment was entered in the McCartys’

favor in that litigation. The hearing judge found that the lawsuit against the Woodses

likewise was frivolous and filed in bad faith.

       After the McCartys and the Woodses submitted written complaints to MHIC, Kevin

Niebuhr, an investigator with the Department of Labor, Licensing & Regulations

(“DLLR”), investigated those complaints and testified before the hearing judge.       When

Mr. Niebuhr first contacted Respondent in 2012, Respondent told Mr. Niebuhr that he was

a licensed contractor, and though he initially refused, eventually gave Mr. Niebuhr a license

number. Upon investigation, Mr. Niebuhr learned that the license number Respondent

provided belonged to his brother, Brian, and that Respondent was not a licensed contractor

at the time this work was performed. As part of his investigation, Mr. Niebuhr also

contacted Brian, who informed Mr. Niebuhr that he did not perform work at either

residence. The hearing judge found Mr. Niebuhr’s testimony to be credible and further

found that Respondent’s conduct during the MHIC investigation was dishonest, fraudulent,

and deceitful.

       Mr. McCarty filed a complaint with the Commission on June 8, 2012. After Bar

Counsel notified Respondent of the complaint, Respondent replied that the “claim that I

am unlicensed is not accurate. I am licensed in Maryland and will provide proof of such

                                                 5
licensing upon further request.” Based upon that representation, which the hearing judge

found was an intentional misrepresentation, Bar Counsel dismissed the complaint. Mr.

McCarty renewed his complaint on August 2, 2012. Respondent then responded to Bar

Counsel that “I was working under my brother’s license when I performed the work at Mr.

McCarty’s home.” The hearing judge found, based on the testimony elicited by Brian

Young and Mr. Niebuhr, that the information Respondent provided to Bar Counsel during

its investigation was dishonest, fraudulent, and deceitful.

                         The Hearing Judge’s Conclusions of Law

       Based upon the above findings of fact, the hearing judge concluded that Respondent

violated MLRPC 8.1(a) and 8.4(a), (b), (c), and (d).

                                        MLRPC 8.1

       MLRPC 8.1 provides:

          An applicant for admission or reinstatement to the bar, or a lawyer in
       connection with a bar admission application or in connection with a
       disciplinary matter, shall not:
          (a) knowingly make a false statement of material fact; or
          (b) fail to disclose a fact necessary to correct a misapprehension known
          by the person to have arisen in the matter, or knowingly fail to respond to
          a lawful demand for information from an admissions or disciplinary
          authority, except that this Rule does not require disclosure of information
          otherwise protected by Rule 1.6.
       The hearing judge concluded that Respondent violated MLRPC 8.1(a) by knowingly

and intentionally misrepresenting to Bar Counsel that he had a home improvement license

and later claiming that he was “working under” his brother’s home improvement license.

                                        MLRPC 8.4

       MLRPC 8.4 provides, in pertinent part:
                                                 6
       It is professional misconduct for a lawyer to:
       (a) violate or attempt to violate the Maryland Lawyers’ Rules of
       Professional Conduct, knowingly assist or induce another to do so, or do so
       through the acts of another;
       (b) commit a criminal act that reflects adversely on the lawyer’s honesty,
       trustworthiness or fitness as a lawyer in other respects;
       (c) engage in conduct involving dishonesty, fraud, deceit or
       misrepresentation;
       (d) engage in conduct that is prejudicial to the administration of justice[.]

       The hearing judge concluded that Respondent violated MLRPC 8.4(b) by

knowingly and repeatedly acting as a home improvement contractor without a valid license,

constituting numerous violations of Section 8-601 of the Business Regulation Article

(“BR”), and calling into question Respondent’s fitness as a lawyer. The hearing judge

concluded that each violation of MLRPC 8.4(b) also constituted a violation of MLRPC

8.4(c), as did Respondent’s misrepresentations to Mr. Niebuhr and Bar Counsel and his

institution of frivolous lawsuits against the McCartys and the Woodses. The hearing judge

concluded that this misconduct was prejudicial to the administration of justice in violation

of MLRPC 8.4(d) because “it brings the legal profession and lawyers into disrepute.” The

hearing judge further concluded that Respondent, by violating MLRPC 8.4 (b), (c), and

(d), violated MLRPC 8.4(a).

                           Aggravating and Mitigating Factors

       The hearing judge found that Bar Counsel had established, by clear and convincing

evidence, six aggravating factors.2 The hearing judge found that Respondent had a


2
  In making those findings, the hearing judge referred to the list of aggravating factors set
forth in Attorney Grievance Commission v. Zhang, 440 Md. 128, 171-72 (2014).


                                                 7
dishonest and selfish motive; displayed a pattern of misconduct; committed multiple

offenses; made multiple intentional misrepresentations to Bar Counsel; showed

indifference to making restitution; and engaged in illegal conduct. The hearing judge

further found that Respondent failed to prove any mitigating circumstances by a

preponderance of the evidence, noting Respondent’s concession at the hearing that

“[t]here’s not much of a defense in this case.”

                                             II.

       “In attorney discipline proceedings, this Court has original and complete jurisdiction

and conducts an independent review of the record.” Attorney Grievance Comm’n v. Page,

430 Md. 602, 626 (2013). We accept the hearing judge’s findings of fact unless they are

clearly erroneous, and where, as here, neither party excepts to those findings, we may take

those facts as established. See Md. Rule 16-759(b)(2)(A); Attorney Grievance Comm’n v.

Barton, 442 Md. 91, 119 (2015); Attorney Grievance Comm’n v. Nusbaum, 436 Md. 609,

615 (2014). We review de novo the hearing judge’s conclusions of law. Attorney

Grievance Comm’n v. Haley, 443 Md. 657, 667 (2015).

       Respondent knowingly misrepresented in his first contact with Bar Counsel that

“Mr. McCarty’s claim that I am unlicensed is not accurate. I am licensed in Maryland and

will provide proof of such licensing upon further request.” It was upon this knowingly

false representation that Bar Counsel dismissed Mr. McCarty’s initial complaint.

Respondent then lied to Bar Counsel when he stated that he was “working under [his]

brother’s license” and had his brother’s permission to “use” his home improvement license.


                                                   8
Respondent, a person with “vast experience in home improvement,” knowingly worked as

an unlicensed home improvement contractor and falsely claimed to Bar Counsel that Brian

Young had given Respondent permission to use his license. Respondent’s statements to

Bar Counsel were dishonest, fraudulent, and deceitful. We agree with the hearing judge

that these intentional misrepresentations to Bar Counsel violated MLRPC 8.1(a). See

Attorney Grievance Comm’n v. Nussbaum, 401 Md. 612, 641 (2007).

       We also agree with the hearing judge that Respondent violated MLRPC 8.4(a), (b),

(c), and (d). Respondent violated MLRPC 8.4(b) by knowingly acting as an unlicensed

home improvement contractor, which is a misdemeanor proscribed by BR § 8-601. See

Attorney Grievance Comm’n v. Worsham, 441 Md. 105, 129 (2014) (explaining that,

“[w]ith respect to MLRPC 8.4(b), so long as there is clear and convincing evidence of facts

constituting a criminal offense, there need not be a criminal conviction in order to find that

an attorney violated MLRPC 8.4(b)”); Huffman v. State, 356 Md. 622, 629 (1999) (holding

that a contractor who entered into several agreements to perform home improvement work

without a license could be prosecuted under BR § 8-601). This conduct further reflects

adversely on Respondent’s honesty, trustworthiness, and fitness as a lawyer because he

knowingly violated a statute intended to protect the public. Harry Berenter, Inc. v. Berman,

258 Md. 290, 294 (1970) (holding that “the Maryland Home Improvement Law is a

regulatory statute for the protection of the public and is not merely a revenue measure”);

see also Attorney Grievance Comm’n v. Tanko, 427 Md. 15, 46-47 (2012) (concluding that

the respondent violated MLRPC 8.4(b) by engaging in the unauthorized practice of law,

which is a misdemeanor under the Business Occupations and Professions Article).

                                                 9
       It is of no consequence that Respondent’s misconduct did not involve the practice

of law. Attorney Grievance Comm’n v. Hodes, 441 Md. 136, 174-75 (2014) (“When an

attorney manifests dishonest, deceitful or fraudulent conduct in a personal or non-legal

capacity, the lawyer brings into question whether he or she possesses the requisite character

to practice law and to justify the trust and confidence necessary to interact with clients, the

public and the legal system.”); see also Attorney Grievance Comm’n v. Johnson, 409 Md.
470, 498 (2009) (holding that an attorney violated MLRPC 8.4(c) by acting as a settlement

agent for a title company in a lease/buy-back transaction in which his subordinate

misappropriated funds from a third party).

       Respondent’s criminal conduct also constitutes “conduct involving dishonesty,

fraud, deceit or misrepresentation” in violation of MLRPC 8.4(c) because the homeowners

who contracted with Respondent for home improvement work were under the false

impression that he was permitted by law to do so. See Attorney Grievance Comm’n v.

Brown, 426 Md. 298, 324 (2012) (noting that concealing material information from a client

constitutes a violation of MLRPC 8.4(c)). Respondent further engaged in dishonest and

deceitful conduct by falsely representing to Bar Counsel and to Mr. Niebuhr first that he

was properly licensed and then that he was “working under” his brother’s license. See

Attorney Grievance Comm’n v. Blum, 373 Md. 275, 301-02 (2003) (concluding that the

conduct that violated MLRPC 8.1(a) also formed the basis for a violation of MLRPC

8.4(c)). In addition, Respondent violated MLRPC 8.4(c) by threatening and ultimately

filing frivolous lawsuits against the McCartys and the Woodses in bad faith. Cf. Attorney

Grievance Comm’n v. Cocco, 442 Md. 1, 4, 10 (2015) (holding that an attorney violated

                                                 10
MLRPC 8.4(c) by knowingly presenting an invalid subpoena to third parties).

       We also are in accord with the hearing judge’s conclusion that Respondent’s

conduct, overall, is prejudicial to the administration of justice in violation of MLRPC

8.4(d). See Attorney Grievance Comm’n v. Agbaje, 438 Md. 695, 733 (2014) (“When an

attorney proves untrustworthy, as was the case here, the trustworthiness of every member

of the Bar is susceptible to being called into question, thereby diminishing the public’s

confidence in the legal profession.”). We point, in particular, to Respondent’s treatment

of Mr. McCarty in their email correspondence, in which he threatened legal action and to

file a lien on the McCartys’ home. Respondent’s attempt to leverage his position as an

attorney to intimidate Mr. McCarty into paying him additional money reflects negatively

on lawyers generally and undermines the public’s confidence in the profession. See

Attorney Grievance Comm’n v. Green, 441 Md. 80, 94 (2014) (concluding that an attorney

violated MLRPC 8.4(d) where he threatened his client with legal proceedings if she failed

to pay additional money by a certain date). It is further prejudicial to the administration of

justice to clog the courts’ dockets with frivolous and non-meritorious litigation. See

Attorney Grievance Comm’n v. Mixter, 441 Md. 416, 526 (2015) (concluding that an

attorney who filed numerous frivolous motions with the court engaged in conduct

prejudicial to the administration of justice because he “impugned the efficacy of the courts

and the legal profession”).

       We have held that, “when an attorney violates a rule of professional conduct, the

attorney also violates MLRPC 8.4(a).” Attorney Grievance Comm’n v. Smith, 442 Md. 14,

36 (2015); Attorney Grievance Comm’n v. Brigerman, 441 Md. 23, 41 (2014) (concluding

                                                 11
that, “[b]ased on Respondent's numerous other violations of the MLRPC, Respondent also

violated MLRPC 8.4(a)”). Respondent’s violations of MLRPC 8.1(a) and 8.4 (b), (c), and

(d) constitute a violation of MLRPC 8.4(a).

                                           III.

      We turn now to the appropriate sanction for Respondent’s misconduct.             The

disciplinary process for attorneys who commit misconduct has dual purposes. The first is

“to protect the public and the public’s confidence in the legal profession rather than to

punish the attorney.” Attorney Grievance Comm’n v. Kobin, 432 Md. 565, 585 (2013)

(internal quotation marks omitted). The second is “to deter other lawyers from engaging

in violations of the Maryland Rules of Professional Conduct.” Blum, 373 Md. at 303.

Those purposes are satisfied “when sanctions are imposed that are commensurate with the

nature and gravity of the violations and the intent with which they were committed.”

Attorney Grievance Comm’n v. Awuah, 346 Md. 420, 435 (1997).               We agree with

Petitioner’s recommendation that the appropriate sanction for Respondent’s misconduct is

disbarment.

      It is well settled that disbarment is appropriate in the case of intentional dishonest

conduct absent compelling extenuating circumstances. Attorney Grievance Comm’n v.

Goodman, 381 Md. 480, 499 (2004) (“Only in the case of compelling extenuating

circumstances will we even consider imposing less than the most severe sanction of

disbarment in cases involving dishonesty and fraudulent conduct.”) (internal quotation

marks omitted). In circumstances where “it appears that the attorney has engaged in

intentional dishonest conduct, the bar is set especially high, and disbarment will be the

                                                  12
appropriate sanction absent compelling extenuating circumstances.” Attorney Grievance

Comm’n v. Palmer, 417 Md. 185, 207 (2010) (internal quotation marks omitted).

Disbarment is also appropriate when the lawyer’s conduct brings the profession as a whole

into disrepute. Cocco, 442 Md. at 12-13.

       Respondent engaged in intentional dishonest conduct when he knowingly held

himself out as a home improvement contractor without first obtaining the required license,

which is a crime in Maryland. See BR § 8-601. He also exhibited dishonest behavior in

his many interactions with Bar Counsel and MHIC by intentionally misrepresenting both

that he possessed a proper home improvement license in his own name and that he was

working under his brother’s license with his brother’s permission. The threats to Mr.

McCarty and the frivolous lawsuits filed against both complainants, moreover, harm the

public’s confidence in the integrity of the legal profession. See Cocco, 442 Md. at 12

(disbarring an attorney whose “misrepresentation, threats, and intimidation depart from this

model of conduct and were a grave transgression and an abuse of her role as an officer of

the legal system”). Because the hearing judge did not find any mitigating circumstances

and, in fact, found the presence of six aggravating factors by clear and convincing evidence,

we will not depart from our practice of disbarring an attorney whose misconduct is

characterized by intentional dishonesty.

       That Respondent’s misconduct did not involve the practice of law, we reemphasize,

does not alter the outcome. See Hodes, 441 Md. at 174-75 (noting that the duties of a

lawyer “include some lawyer acts that, even if not directly involving the practice of law,

draw into question the ability or willingness of the lawyer to abide by professional

                                                13
responsibilities” (quoting Restatement (Third) of the Law Governing Lawyers § 5 cmt. b

(2000))). We have disbarred attorneys for intentionally dishonest conduct that was not

directed towards a client in a legal setting. In Attorney Grievance Commission v. Lazerow,

for example, we held that disbarment was appropriate for a non-practicing attorney

engaged in a home-building enterprise because he used his customers’ down payments to

pay his bills instead of placing them in an escrow account. 320 Md. 507, 513 (1990). We

concluded that the respondent should be disbarred even though “the misappropriation [was]

committed in a nonprofessional capacity, since it involves a breach of trust or a fiduciary

relationship and bears upon the fitness of a lawyer to practice his profession.” Id. We

reached the same result in Attorney Grievance Commission v. Seltzer, where the respondent

misappropriated funds from his real estate company’s escrow account over the course of

nine months. 424 Md. 94, 118 (2011). Because that conduct was intentionally dishonest,

though it existed wholly outside the practice of law, we concluded that the respondent was

unfit to remain a member of this Bar. Id. at 117-18. Moreover, we have “held repeatedly

that willful tax evasion is a crime infested with fraud, deceit and dishonesty, and will result

in automatic disbarment absent clear and convincing evidence of a compelling reason to

the contrary.” Attorney Grievance Comm’n v. Casalino, 335 Md. 446, 452 (1994). The

principles behind those decisions apply with equal force to Respondent’s misconduct,

which is likewise infected with dishonesty.

       We also take into account Respondent’s pattern of misconduct. See Attorney

Grievance Comm’n v. Coppola, 419 Md. 370, 406-11 (2011) (noting that the respondent’s

pattern of misconduct in notarizing several falsely executed legal documents reinforced the

                                                 14
conclusion that disbarment was the appropriate sanction); cf. Attorney Grievance Comm’n

v. Sweitzer, 395 Md. 586, 606 (2006) (concluding that indefinite suspension, rather than

disbarment, was warranted for an attorney who signed his wife’s name on a Motor Vehicle

Administration title-transfer form without her authority because the respondent’s

“violations were not a pattern of misconduct”).       Respondent acted repeatedly as an

unlicensed contractor in violation of the laws of this State over a period of several years.

He further perpetuated this charade by filing frivolous lawsuits against his clients and

thereafter by falsely representing to MHIC and Bar Counsel that his actions were legitimate

and proper. See Attorney Grievance Comm’n v. Mininsohn, 380 Md. 536, 562, 573 (2004)

(disbarring an attorney for “willfully and regularly” violating MLRPC 8.4(b), (c), and (d)

because that misconduct demonstrates a “lack of honesty and proclivity for engaging in

conduct prejudicial to the administration of justice”) (internal quotation marks omitted).

“[W]e have held that disbarment follows as a matter of course ‘when a member of the bar

is shown to be willfully dishonest for personal gain by means of fraud, deceit, cheating or

like conduct, absent the most compelling extenuating circumstances[.]’”            Attorney

Grievance Comm’n v. Guberman, 392 Md. 131, 137 (2006) (quoting Md. State Bar Ass’n,

Inc. v. Agnew, 271 Md. 543, 553 (1974)). Accordingly, we conclude that disbarment is the

appropriate sanction for Respondent’s misconduct.

                                          IT IS SO ORDERED; RESPONDENT
                                          SHALL PAY ALL COSTS AS TAXED BY
                                          THE   CLERK   OF    THIS  COURT,
                                          INCLUDING    COSTS     OF    ALL
                                          TRANSCRIPTS,     PURSUANT     TO
                                          MARYLAND RULE 16-761, FOR WHICH
                                          SUM JUDGMENT IS ENTERED IN FAVOR

                                                15
OF THE ATTORNEY GRIEVANCE
COMMISSION AGAINST MATTHEW
RICHARD YOUNG.




   16